                                                                                 United States District Court
                                                                                   Southern District of Texas

                           UNITED STATES DISTRICT COURT                               ENTERED
                            SOUTHERN DISTRICT OF TEXAS                              August 16, 2019
                              CORPUS CHRISTI DIVISION                              David J. Bradley, Clerk



SOPHY TREADWAY, et al,                         §
                                               §
         Plaintiffs,                           §
VS.                                            §   CIVIL ACTION NO. 2:18-CV-259
                                               §
SOPHEAK OTERO, et al,                          §
                                               §
         Defendants.                           §

                                           ORDER


       Pending is Plaintiffs’ Motion to Compel Production. (D.E. 101). The Motion is

DENIED. Plaintiffs filed the motion seeking to compel the production of 2016 and 2017

daily gross receipts, electronic and physical original paper sales receipts and any sales

reports for all of Defendant’s employees. Plaintiffs assert the “receipts are the sole basis for

Defendant’s allegations that Treadway systematically stole over $[6]7,000, and Defendant

has already produced tables formulated from these sales records.” (D.E. 101, Page 1).

Plaintiffs further assert the receipts will assist in the calculation of hours worked by

Defendant’s employees, including overtime, and whether Defendant maintained required

records. (D.E. 106).

       In its response, Defendant states the sales transactions from 2016 and 2017 were not

reviewed as part of theft investigation. (D.E. 103, Page 2). Further, Defendant maintains it

has now produced over 2,000 pages of sales transaction records in response to Plaintiffs’

request for the period of March 1, 2016 forward, in addition to the approximately 1,000

pages previously produced, all of which include each sale by amount, date and person who

1/2
entered the sale. (D.E. 103, Page 3). Defendant states it implemented an electronic system

called ShopKeep on or about March 1, 2016 and it has now produced all of these electronic

records. Additionally, in support, Defendant has provided a declaration from its bookkeeper

Cathy Karowski who avers all available 2016 and 2017 records have now been produced.

(D.E. 103-2).

      To the extent Plaintiffs seek individual sales receipts for each sales transaction from

2016 to 2018, the undersigned finds this request is overly burdensome. McLeod, Alexander,

Powel & Apffel, P.C. v. Quarles, 984 F.2d 1482, 1485 (5th Cir. 1990) (The party resisting

discovery must show specifically how each document request is overly broad, burdensome

or oppressive) (citations omitted); Fed. R. Civ. P. 26(b)(2)(C). Defendant represents there

were over 180,000 sales transactions from 2016 to 2018 and each receipt would have to be

downloaded separately and then printed to produce them individually. Further, Defendant

represents it has offered Plaintiffs’ counsel access to examine these records at Defendant’s

business on multiple occasions. (D.E. 103, Page 4).

      Therefore, as Defendant represents it has now produced all responsive documents in

its possession and the undersigned finds producing individual receipts would be unduly

burdensome, Plaintiffs’ Motion to Compel is DENIED. (D.E. 101).

                ORDERED this 16th day of August, 2019.



                                            ___________________________________
                                                         Jason B. Libby
                                                  United States Magistrate Judge




2/2
